J-S15007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TROY TAQUELL ALVIN                         :
                                               :
                       Appellant               :   No. 1526 EDA 2021

                  Appeal from the Order Entered June 14, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0001323-2003


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                              FILED AUGUST 8, 2022

        Appellant Troy Taquell Alvin appeals pro se from the order denying his

motion for DNA testing pursuant to Section 9543.1 of the Post Conviction

Relief Act (PCRA).1 Appellant argues that the PCRA court erred in denying his

motion as untimely and by failing to hold a Frye hearing.2 Appellant also

asserts that the PCRA court erred by failing to give Appellant notice that PCRA

counsel had been appointed. Lastly, Appellant claims that PCRA counsel was

ineffective.    We affirm in part, vacate in part, and remand for further

proceedings.

        The underlying facts of this matter are well known to the parties. See

Commonwealth v. Alvin, 2206 EDA 2004 at 1-5 (Pa. Super. filed June 28,

____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
J-S15007-22



2005) (unpublished mem.). Briefly, in 2002, Ronald Plum was shot and killed

at 7th and Bushkill Streets in Easton. Shortly after the shooting, a resident

at 915 Bushkill Street called the police about a suspicious black male in the

backyard. Other witnesses also reported that they saw a black male running

from the location where the shooting occurred. By the time the police arrived,

the black male had fled. However, police discovered a blue head covering

commonly known as a “doo-rag” in the resident’s yard. A police tracking dog

followed the scent from the doo-rag back to the area of the shooting. The dog

also followed the scent from the yard to 10th Street.        A DNA test was

performed on the doo-rag and Appellant could not be excluded as the donor

of the DNA found on it.

      Appellant was ultimately arrested and charged with first degree murder

and related offenses.     At trial, the Commonwealth presented witness

testimony establishing that Appellant received a ride from the area of the

shooting shortly after it occurred, he told several people that he had killed a

man, and Appellant had been in contact with the victim regarding a marijuana

sale prior to the shooting. The Commonwealth also presented evidence that

Appellant had access to a firearm of the same caliber used in the shooting.

However, the ballistics analysis examination could not match the gun to the

bullets from the crime scene because the gun’s barrel had been changed

before it was recovered by police.




                                     -2-
J-S15007-22



        On February 16, 2004, a jury convicted Appellant of first-degree

murder,3 and the trial court sentenced Appellant to life imprisonment that

same day. This Court affirmed Appellant’s judgment of sentence. See id. On

April 4, 2006, our Supreme Court denied Appellant’s petition for allowance of

appeal. Commonwealth v. Alvin, 897 A.2d 1183 (Pa. 2006).

        Between June 2006 and September 2016, Appellant filed six PCRA

petitions, further, all were denied relief except one.4

        On December 21, 2020, Appellant filed a pro se motion for DNA testing.

Appellant requested that the State Police conduct additional DNA testing on

the doo-rag using a new testing method known as the TrueAllele probabilistic

genotyping software program. Mot. for DNA Testing, 12/21/20, at 3-4, 7. In

support of his motion, Appellant asserted that TrueAllele had been evaluated

in peer-reviewed studies in 2009 and 2011. Id. at 7. Appellant also cited

studies from 2005 and 2013 which examined DNA mixture interpretation. Id.

at 4, 6. Appellant also claimed that DNA testing would establish his actual

innocence because it could reveal the identity of the actual assailant when

compared to results in state and federal DNA databanks. Id. at 5.



____________________________________________


3   18 Pa.C.S. § 2502(a).

4 On August 31, 2009, the PCRA court granted Appellant’s second PCRA
petition seeking reinstatement of his right to file a petition for allowance of
appeal with the Pennsylvania Supreme Court nunc pro tunc. The Court
ultimately denied Appellant’s petition for allowance of appeal.
Commonwealth v. Alvin, 992 A.2d 123 (Pa. 2010).

                                           -3-
J-S15007-22



       The PCRA court appointed Talia Mazza, Esq. (PCRA counsel) as counsel

for Appellant. PCRA counsel did not file an amended motion. On April 20,

2021, the Commonwealth filed a response to Appellant’s motion, arguing that

the motion should be denied because Appellant failed to establish a prima

facie case that new testing would tend to establish his innocence.        See

Commonwealth’s Resp. to Request for DNA Testing, 4/20/21, at 2

(unpaginated).      The Commonwealth also contended that the motion was

untimely for several reasons, including the fact that Appellant cited a DNA

study that was published in 2013. On June 14, 2021,5 the PCRA court denied

Appellant’s motion and vacated PCRA counsel’s appointment.

       The trial court docketed Appellant’s pro se notice of appeal on July 19,

2021. On August 3, 2021, the PCRA court ordered Appellant to comply with

Pa.R.A.P. 1925(b) within twenty-one days, i.e., August 24, 2021. PCRA Ct.

Order, 8/3/21. Although Appellant timely filed a Rule 1925(b) statement with

this Court on August 23, 2021, he did not file one in the PCRA court, nor did

he serve a copy on the PCRA court judge. On September 15, 2021, the PCRA

court filed a Rule 1925(a) opinion stating that because Appellant failed to
____________________________________________


5 Although the order dismissing Appellant’s motion was dated and marked on
the docket on June 9, 2021, the docket entries reflect that the PCRA court
served Appellant with the order on June 14, 2021. Accordingly, we refer to
June 14, 2021, as the date of the order and have amended the caption
accordingly. See Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super.
2000) (stating that “[i]n a criminal case, the date of entry of an order is the
date the clerk of courts enters the order on the docket, furnishes a copy of
the order to the parties, and records the time and manner of notice on the
docket” (citations omitted)); see also Pa.R.Crim.P. 114(C)(2)(c); Pa.R.A.P.
108(a)(1), (d)(1).

                                           -4-
J-S15007-22



timely file a Rule 1925(b) statement or a motion for extension of time, he

waived all of his issues. PCRA Ct. Op., 9/15/21, at 1-2.

      On August 25, 2021, this Court issued a rule to show cause as to why

the appeal should not be quashed as untimely.           See Order, 8/25/21.

Appellant filed a pro se response indicating that he had provided the notice of

appeal to prison authorities for mailing on July 7, 2021, and attached copies

of the cash slips.    See Resp. to Rule to Show Cause, 9/7/21, at 1-6

(unpaginated). This Court subsequently discharged the rule to show cause

and referred the issue to this panel for disposition.

                          Timeliness of the Appeal

      Initially, we must resolve whether we have jurisdiction over the instant

appeal.   “It is well settled that the timeliness of an appeal implicates our

jurisdiction and may be considered sua sponte. Jurisdiction is vested in the

Superior Court upon the filing of a timely notice of appeal.” Commonwealth

v. Crawford, 17 A.3d 1279, 1281 (Pa. Super. 2011) (citations and quotation

marks omitted). Generally, an appellant invokes this Court’s jurisdiction by

filing a notice of appeal within thirty days of the entry of the order being

appealed. See Pa.R.A.P. 903(a).

      Our Supreme Court has stated that a pro se prisoner’s notice of appeal

will be deemed filed when it is placed in a prison mailbox or deposited with

prison authorities for mailing. Commonwealth v. Jones, 700 A.2d 423, 426

(Pa. 1997) (discussing the “prisoner mailbox” rule).       The pro se prisoner

“bears the burden of proving that he or she in fact delivered the appeal within

                                      -5-
J-S15007-22



the appropriate time period.” Id. However, in making this inquiry, we are

“inclined to accept any reasonably verifiable evidence of the date that the

prisoner deposits the appeal with the prison authorities.” Id. Examples of

such evidence include a cash slip “noting both the deduction from [the

appellant’s prison] account for the mailing to the prothonotary and the date

of the mailing[.]” Id.

       As stated above, the trial court entered the order denying Appellant’s

motion on June 14, 2021, and Appellant had thirty days in which to file a

timely appeal. See Pa.R.A.P. 903(a). The thirtieth day was July 14, 2021.

Appellant has provided copies of a cash slip indicating that he deposited his

notice of appeal with prison authorities for mailing on July 7, 2021. See Resp.

to Rule to Show Cause at 4-6 (unpaginated). Therefore, Appellant’s notice of

appeal is timely filed.6 See Jones, 700 A.2d at 426.

                      Compliance with Pa.R.A.P. 1925(b)

       Before we consider Appellant’s arguments, we must determine whether

Appellant complied with Rule 1925(b). Both the Commonwealth and PCRA

court have concluded that because Appellant did not file a 1925(b) statement,



____________________________________________


6 Appellant erroneously filed his notice of appeal with the Prothonotary of this
Court, instead of with the clerk of the trial court, as required under Pa.R.A.P.
902 and 905(a)(1). Our Prothonotary stamped the notice of appeal with the
date of receipt, July 12, 2021, and sent it to the Northampton County Court
of Common Pleas to be docketed pursuant to Pa.R.A.P. 905(a)(4) (setting
forth the procedure for handling a notice of appeal filed in an incorrect office
within the Unified Judicial System).

                                           -6-
J-S15007-22



he has waived his issues.    Commonwealth’s Brief at 7-9; PCRA Ct. Op.,

9/15/21, at 1-2.

     Rule 1925(b) states in pertinent part:

     (b) Direction to file statement of errors complained of on
     appeal; instructions to the appellant and the trial court.—If
     the judge entering the order giving rise to the notice of appeal
     (“judge”) desires clarification of the errors complained of on
     appeal, the judge may enter an order directing the appellant to
     file of record in the trial court and serve on the judge a concise
     statement of the errors complained of on appeal (“Statement”).

                                 *    *    *

        (3) Contents of order.—The judge’s order directing the filing
        and service of a Statement shall specify:

           (i) the number of days after the date of entry of the judge’s
           order within which the appellant must file and serve the
           Statement;

           (ii) that the Statement shall be filed of record;

           (iii) that the Statement shall be served on the judge
           pursuant to paragraph (b)(1) and both the place the
           appellant can serve the Statement in person and the
           address to which the appellant can mail the Statement. In
           addition, the judge may provide an email, facsimile, or other
           alternative means for the appellant to serve the Statement
           on the judge; and

           (iv) that any issue not properly included in the Statement
           timely filed and served pursuant to subdivision (b) shall be
           deemed waived.

Pa.R.A.P. 1925(b)(3).

     To give effect to these provisions, the Pennsylvania Supreme Court has

established a bright line rule that, “in order to preserve their claims for

appellate review, appellants must comply whenever the trial court orders them


                                     -7-
J-S15007-22



to file a Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P.

1925. Any issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived.”     Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005)

(citation and brackets omitted).

       However, our appellate courts have recognized that noncompliance with

Rule 1925(b) only results in waiver where the trial court has complied with

notice requirements of Rule 1925(b). See, e.g., Berg v. Nationwide Mutual

Insurance Co., 6 A.3d 1002, 1011 (Pa. 2010) (plurality); Rahn v. Consol.

Rail Corp., 254 A.3d 738, 746-47 (Pa. Super. 2021).7

       In Rahn, this Court held that the appellant’s failure to serve a Rule

1925(b) statement on the trial court did not result in waiver because the trial

court’s Rule 1925(b) order did not include an address where the appellant

could serve a copy of his statement on the trial court judge as required by

Rule 1925(b)(3)(iii).      Rahn, 254 A.3d at 746-47.   Further, this Court has

concluded that an appellant did not waive his issues when the appellant timely

filed a concise statement with this Court instead of the trial court and when

the trial court’s order did not comply with the notice requirements of Rule

1925(b)(3)(iii). See Reverse Mortgage Funding, LLC v. Russo, 919 EDA

2020, 2020 WL 5890760 at *2-3 (Pa. Super. filed Oct. 5, 2020) (unpublished

____________________________________________


7“The Rules of Appellate Procedure apply to criminal and civil cases alike.”
Commonwealth v. Levanduski, 907 A.2d 3, 29 n.8 (Pa. Super. 2006) (en
banc) (citing, inter alia, Lineberger v. Wyeth, 894 A.2d 141, 148 n.4 (Pa.
Super. 2006)).


                                           -8-
J-S15007-22



mem.) (Russo).8 Specifically, waiver is not applicable when the trial court’s

1925(b) order failed to inform the appellant where the statement must be filed

and failed to provide an address for the appellant to serve the trial court judge

with a copy of the statement. Id., 2020 WL 5890760 at *3. The Russo Court

further explained that appellant’s filing of the concise statement with this

Court was not erroneous because under the Rules of Appellate Procedure, “[a]

filing in the wrong court is to be transferred to the proper court, not

disregarded.” Id., 2020 WL 5890760 at *3 (citing Pa.R.A.P. 751, 905(a)(4)).

       Here, the PCRA court’s Rule 1925(b) order stated as follows:

       [I]t is hereby ordered that, within twenty-one (21) days of the
       date of this order, [Appellant] shall file of record and shall
       concurrently serve the undersigned with a concise statement of
       errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b)(1).
       Any issue not properly included in such a statement timely filed
       and served pursuant to Rule 1925(b)(1) shall be deemed waived.

PCRA Ct. Order, 8/3/21 (some formatting altered).

       Instantly, the PCRA court’s 1925(b) order does not comply with Rule

1925(b)(3)(iii)’s requirement to indicate an address for Appellant to serve the

PCRA court, therefore, we conclude that Appellant’s failure to serve the PCRA

court does not result in waiver. See Rahn, 254 A.3d at 746-47. Further,

Appellant’s timely filing of his statement with this Court instead of with the

PCRA court also does not result in waiver because “[a] filing in the wrong court

____________________________________________


8 See generally Pa.R.A.P. 126(b) (noting that unpublished memorandum
decisions of the Superior Court filed after May 1, 2019, may be cited for their
persuasive value).

                                           -9-
J-S15007-22



is to be transferred to the proper court, not disregarded.” See Russo, 2020

WL 5890760 at *3 (citations omitted). Therefore, we will address the merits

of Appellant’s claims.

      On appeal, Appellant raises the following issues for our review, which

we have reordered as follows:

      1. Whether the PCRA court abused its discretion in determining
         the request for DNA testing was untimely.

      2. Whether the PCRA court abused its discretion in determining
         the request for DNA testing was untimely because the testing
         method was developed one year after [Appellant’s] February
         16, 2004, conviction.

      3. Whether the PCRA court abused its discretion in determining
         the request for DNA testing was untimely because petitioner
         did, not raise the issue of DNA testing in his 2016 PCRA, in
         spite of, the fact petitioner showing the testing method
         requested did not became known to him until the year
         2019.[fn2]

      4. Whether the PCRA court abused its discretion in determining
         the request for DNA testing was untimely, in spite of, the fact
         the evidence sought to be tested was discovered prior to
         [Appellant’s] conviction and was not subject to the DNA testing
         method requested because, it was not yet in existence at the
         time of [Appellant’s] trial and would now provide substantially
         more accurate and substantially probative results.[fn2]

      5. Whether the PCRA court abused its discretion when it
         determined [Appellant] was not entitled to counsel where
         counsel Talia Mazza was ineffective for failing to request the
         PCRA court conduct a Frye hearing to challenge the
         Commonwealth’s expert DNA analyst’s scientific methodology
         and or the reliability of the scientific method utilized to render
         his opinion in light of, the findings of the MIX05 and MIX13
         study referenced in [Appellant’s] original request for DNA
         testing.

      6. Whether the PCRA court abused its discretion when it failed to
         order a Frye hearing to assess the reliability of the

                                     - 10 -
J-S15007-22


          Commonwealth’s expert DNA analyst scientific methodology
          employed to render; its opinion, that [Appellant] could not be
          excluded as a contributor to a mixture of DNA rendered from a
          piece of evidence -found near the crime scene.[fn2]

       7. Whether the PCRA court abused [its] discretion when it failed
          to give [Appellant] notification that counsel Talia Mazza had
          been appointed as PCRA counsel, where the record shows
          counsel Mazza was appointed for the express purpose of
          denying [Appellant] the right to amend his petition to include
          the request for a Frye hearing before the court issued [its]
          Pa.R.Crim.P. 907[] intent to dismiss.[fn2]

                  Items 3, 4, [6], and 7 are subsumed due to their
              [fn2]

              duplicity in argument and supporting facts.

Appellant’s Brief at 4-5 (formatting altered).

                              Motion for DNA Testing

       Appellant’s first four issues relate to the denial of his motion for DNA

testing.9 Appellant argues that the PCRA court erred in dismissing his motion

for DNA testing as untimely. Id. at 10-16. Specifically, Appellant claims that

he timely filed his motion after he discovered the existence of TrueAllele, a

new DNA testing technique that was not available at the time of his trial. Id.

____________________________________________


9 Although Appellant presents seven distinct questions on appeal, he notes
that four of them are subsumed into his other issues. Further, Appellant did
not divide the argument section of his brief into separate sections for each
question. See Pa.R.A.P. 2119(a) (stating that “[t]he argument shall be
divided into as many parts as there are questions to be argued; and shall have
at the head of each part . . . the particular point treated therein, followed by
such discussion and citation of authorities as are deemed pertinent”). We do
not condone Appellant’s failure to comply with the Rules of Appellate
Procedure, but because the noncompliance does not impede our review, we
decline to find waiver on this basis. See, e.g., Commonwealth v. Levy, 83
A.3d 457, 461 n.2 (Pa. Super. 2013) (declining to find waiver on the basis of
the appellant’s failure to comply with the Rules of Appellate Procedure, where
the errors did not impede this Court’s review).

                                          - 11 -
J-S15007-22



at 11-12, 14-16. Appellant asserts that he read a Criminal Legal News article

describing a U.S. government inter-laboratory study in April of 2019. Id. at

16, Ex. F (Criminal Legal News article). Appellant states that he obtained that

study on December 15, 2019, which reported on TrueAllele’s ability to

separate out individual DNA profiles from a sample containing a mixture of

DNA from multiple sources.       Id. at 11-12, 16, Ex. G (Forensic Science

International: Genetics article).    Appellant contends that his motion was

timely because he filed it within a year of obtaining a copy of the study. Id.

at 12, 16.

      Appellant also argues that a DNA test on the doo-rag using TrueAllele

would establish his actual innocence because it would exclude him as a

contributor for the DNA found on the doo-rag and identify the “real

perpetrator.” Id. at 14-16.

      In reviewing Appellant’s claims, our standard of review is as follows:

      Generally, the trial court’s application of a statute is a question of
      law that compels plenary review to determine whether the court
      committed an error of law. When reviewing an order denying a
      motion for post-conviction DNA testing, this Court determines
      whether the movant satisfied the statutory requirements listed in
      Section 9543.1. We can affirm the court’s decision if there is any
      basis to support it, even if we rely on different grounds to affirm.

Commonwealth v. Walsh, 125 A.3d 1248, 1253 (Pa. Super. 2015) (citation

omitted).

      Section 9543.1 provides in relevant part:

      (1) An individual convicted of a criminal offense in a court of this
      Commonwealth may apply by making a written motion to the

                                     - 12 -
J-S15007-22


       sentencing court at any time for the performance of forensic DNA
       testing on specific evidence that is related to the investigation or
       prosecution that resulted in the judgment of conviction.

       (2) The evidence may have been discovered either prior to or after
       the applicant’s conviction. The evidence shall be available for
       testing as of the date of the motion. If the evidence was
       discovered prior to the applicant’s conviction, the evidence shall
       not have been subject to the DNA testing requested because the
       technology for testing was not in existence at the time of the trial
       or the applicant’s counsel did not seek testing at the time of the
       trial in a case where a verdict was rendered on or before January
       1, 1995, or the evidence was subject to the testing, but newer
       technology could provide substantially more accurate and
       substantially probative results,[10] or the applicant’s counsel
       sought funds from the court to pay for the testing because his
       client was indigent and the court refused the request despite the
       client’s indigency.

42 Pa.C.S. § 9543.1(a)(1)-(2).

       It is well settled that a request for DNA testing under Section 9543.1 is

not subject to the PCRA time bar. See Commonwealth v. Williams, 35 A.3d

44, 50 (Pa. Super. 2011). Rather, “DNA testing may be sought at any time if

the motion is made in a timely manner and for the purpose of demonstrating

the applicant’s actual innocence and not to delay the execution of sentence or

administration of justice.”       42 Pa.C.S. § 9543.1(a)(4); see also id. at §

9543.1(d)(1)(iii) (providing that the court shall order DNA testing if the court

concludes, among other things, that the motion was made in a timely

manner).
____________________________________________


10 The clause permitting DNA testing on the basis that “the evidence was
subject to the testing, but newer technology could provide substantially more
accurate and substantially probative results” was added to Section
9543.1(a)(2) on December 24, 2018. See Act of Oct. 24, 2018, P.L. 896, No.
147, § 1.

                                          - 13 -
J-S15007-22



     “In analyzing timeliness for purposes of Section 9543.1(d)(1)(iii), the

court must consider the facts of each case to determine whether the

applicant’s request for post-conviction DNA testing is to demonstrate his

actual innocence or to delay the execution of sentence or administration of

justice.” Walsh, 125 A.3d at 1255.

     Additionally, an individual seeking relief under this statute must present

a prima facie case demonstrating that the

     (i) identity of or the participation in the crime by the perpetrator
     was at issue in the proceedings that resulted in applicant’s
     conviction and sentencing; and

     (ii) DNA testing of the specific evidence, assuming exculpatory
     results, would establish:

           (A) the applicant’s actual innocence of the offense for which
           the applicant was convicted[.]

42 Pa.C.S. § 9543.1(c)(3)(i)-(ii)(A); see also id. at § 9543.1(d)(1)(iii),

(d)(2)(i) (addressing actual innocence requirements).

     Further, this Court has explained that

     the mere absence of a defendant’s DNA, by itself, does not satisfy
     the “actual innocence” requirement under section 9543.1(d)(2)(i).
     Rather, a petitioner must present some quantum of additional
     evidence in addition to the absence of petitioner’s DNA to establish
     entitlement to relief.

     The quantum of evidence necessary to satisfy section
     9543.1(d)(2)(i) above and beyond the absence of the applicant’s
     DNA has never been explicitly defined and must be evaluated on
     a case-by-case basis.

Commonwealth v. Tyler, 234 A.3d 750, 754 (Pa. Super. 2020) (citations

and footnote omitted).

                                    - 14 -
J-S15007-22



      Additionally, this Court has stated that this standard requires “a

reviewing court to make a probabilistic determination about what reasonable,

properly instructed jurors would do, if presented with the new evidence.”

Commonwealth v. Conway, 14 A.3d 101, 109 (Pa. Super. 2011) (citation

omitted and formatting altered). To do so, the PCRA court “is required to

review not only the motion for DNA testing, but also the trial record, and then

make a determination as to whether there is a reasonable possibility that DNA

testing would produce exculpatory evidence that would establish petitioner’s

actual innocence.” Williams, 35 A.3d at 50 (citation omitted and formatting

altered).

      Here, the PCRA court addressed the timeliness of Appellant’s request for

DNA testing as follows:

      In this case, it is clear that [Appellant’s] request is untimely.
      [Appellant] was convicted in 2003, when DNA testing was
      available. In fact, the evidence that [Appellant] seeks to have
      tested was already subjected to DNA testing, and [Appellant’s]
      DNA was found on the item. The testing method [Appellant] seeks
      to use was developed in 2005 and was refined in 2013, three years
      after [Appellant] filed his sixth PCRA petition in 2016. [Appellant]
      did not raise this issue in his 2016 PCRA petition.

PCRA Ct. Order, 6/14/21, at 3.

      Based on our review of the record, we conclude that the PCRA court

committed an error of law in ruling that Appellant’s motion was untimely. We

recognize that the evidence in this case was already tested for DNA in 2003

and that Appellant did not seek additional testing in his 2016 PCRA petition.

However, prior to December of 2018, Section 9543.1 did not provide for DNA

                                     - 15 -
J-S15007-22



testing of evidence that had previously been tested on the grounds that newer

technology could provide substantially more accurate results. See 42 Pa.C.S.

§ 9543.1(a)(2) (am. eff. Dec. 24, 2018). Although Appellant cited to studies

that were conducted in 2013 and 2005, the journal article describing those

studies was not published until August 1, 2018.       Appellant’s Brief, Ex. G.

Further, Appellant did not learn about that study until April of 2019, and

obtained a copy of it in December of 2019. Id. at 11-12, 16, Ex. F. Appellant

filed the instant motion within a year of obtaining a copy of the study. Based

on the facts of the instant case, we conclude that Appellant filed his motion

for DNA testing in a timely manner, and that the PCRA court erred in denying

Appellant’s motion on that basis. See Walsh, 125 A.3d at 1253, 1255.

      In addition to a timely filing, Appellant must also establish a prima facie

case that the requested DNA testing, assuming that the results are

exculpatory, would establish Appellant’s actual innocence. Here, the PCRA

court did not address the actual innocence prong. See Williams, 35 A.3d at

50 (explaining that the PCRA court must review the motion and the trial court

record to determine “whether there is a reasonable possibility that DNA testing

would produce exculpatory evidence that would establish actual innocence”);

see also Conway, 14 A.3d at 109. Therefore, we are constrained to remand

this matter for the PCRA court to determine whether Appellant has presented

a prima facie case that DNA testing would establish Appellant’s actual

innocence.




                                     - 16 -
J-S15007-22



                      Ineffective Assistance of Counsel

        In his next issue, Appellant argues that PCRA counsel was ineffective for

failing to request a Frye hearing to challenge the Commonwealth’s DNA

expert. Appellant’s Brief at 16-19. Appellant also contends that PCRA counsel

did not follow the correct procedures to withdraw as counsel in a PCRA matter.

Id. at 17-18 (citing, inter alia, Commonwealth v. Doty, 48 A.3d 451, 454

(Pa. Super. 2017) (discussing the procedure for PCRA counsel to withdraw

under    Commonwealth         v.   Turner,   544   A.2d   927   (Pa.   1988)   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc)).

        Appellant has raised his claim of PCRA counsel’s ineffectiveness for the

first time on appeal. However, in Commonwealth v. Bradley, 261 A.3d 381

(Pa. 2021), our Supreme Court adopted a new rule allowing PCRA petitioners

to “raise claims of ineffective PCRA counsel at the first opportunity, even if on

appeal.” Bradley, 261 A.3d at 405. In reaching that conclusion, the Bradley

Court emphasized the need to preserve a petitioner’s right to effective PCRA

counsel. Id.

        This Court has explained that

        to establish a claim of ineffective assistance of counsel, a
        defendant must show, by a preponderance of the evidence,
        ineffective assistance of counsel which, in the circumstances of
        the particular case, so undermined the truth-determining process
        that no reliable adjudication of guilt or innocence could have taken
        place. The burden is on the defendant to prove all three of the
        following prongs: (1) the underlying claim is of arguable merit;
        (2) that counsel had no reasonable strategic basis for his or her
        action or inaction; and (3) but for the errors and omissions of



                                        - 17 -
J-S15007-22


      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different.

                                  *     *      *

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective. Moreover, a failure to satisfy
      any prong of the ineffectiveness test requires rejection of the
      claim of ineffectiveness.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered).

      However, it is well established that Section 9543.1 does not confer a

right to counsel upon a petitioner to pursue a DNA testing claim.

Commonwealth v. Brooks, 875 A.2d 1141, 1147 (Pa. Super. 2005);

compare Commonwealth v. Laboy, 230 A.3d 1134, 1138-39 (Pa. Super.

2020) (recognizing that under Pa.R.Crim.P. 904(D), a PCRA petitioner has a

right to appointed counsel for a second or subsequent PCRA petition where

the PCRA court determines an evidentiary hearing is necessary to resolve the

issues raised in the petition).   Further, claims related to trial counsel’s

ineffectiveness regarding DNA testing are not cognizable in a motion for DNA

testing. See Walsh, 125 A.3d at 1252.

      This Court has explained:

      When briefing the various issues that have been preserved, it is
      an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.    Pa.R.A.P. 2119(a), (b), (c).
      Citations to authorities must articulate the principles for which
      they are cited. Pa.R.A.P. 2119(b).



                                      - 18 -
J-S15007-22


       This Court will not act as counsel and will not develop arguments
       on behalf of an appellant. Moreover, when defects in a brief
       impede our ability to conduct meaningful appellate review, we
       may dismiss the appeal entirely or find certain issues to be
       waived. Pa.R.A.P. 2101.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2012) (some

citations omitted); see also Commonwealth v. Wholaver, 903 A.2d 1178,

1184 (Pa. 2006) (holding that an appellate court may find waiver sua sponte).

       Although the PCRA court appointed counsel in this matter, Section

9543.1 does not confer a right to counsel with respect to a motion for DNA

testing.    Cf. Brooks, 875 A.2d at 1147.          Moreover, the PCRA court

subsequently vacated the appointment of PCRA counsel.             In any event,

Appellant, now proceeding pro se, has failed to develop his argument

regarding how PCRA counsel was ineffective during the brief time she

represented Appellant. Appellant has not presented argument regarding his

ineffective assistance of counsel claim beyond boilerplate assertions that PCRA

counsel was ineffective for failing to request a Frye hearing that would call

into question the DNA evidence presented at his trial as part of the motion for

DNA testing proceedings.11 Therefore, we conclude that Appellant has waived

this claim on appeal. See Pa.R.A.P. 2119(a), (b); Hardy, 918 A.2d at 771.

____________________________________________


11 Additionally, a petitioner’s burden in a motion for DNA testing is to establish
a prima facie case that the requested DNA testing would establish the
petitioner’s actual innocence. See 42 Pa.C.S. § 9543.1(c)(3)(i)-(ii)(A),
(d)(1)(iii). Relief is limited to granting the motion. See id. at § 9543.1(d)(1).
If the motion is granted and the DNA test results are exculpatory, a petitioner
must then file a PCRA petition to obtain additional relief.                  See
(Footnote Continued Next Page)


                                          - 19 -
J-S15007-22



                          Appellant’s Additional Claims

       Appellant also claims that the PCRA court erred by not holding a Frye

hearing and by failing to serve him notice of appointment of PCRA counsel

that the PCRA court subsequently vacated. Appellant’s Brief at 4-5. Appellant

did not present any separate argument regarding these issues.          Instead,

Appellant contends that these issues are subsumed in the other arguments in

his brief. Id. at 5 n.2.

       We disagree.      These claims are distinct from Appellant’s ineffective

assistance of counsel claim. See, e.g., Commonwealth v. Derk, 913 A.2d

875, 883 n.6 (Pa. Super. 2006) (stating that “an ineffective assistance of

counsel claim is a separate legal issue distinct from the underlying substantive

claim for which counsel allegedly had provided ineffective assistance” (citation

omitted)). Therefore, under our Rules of Appellate Procedure, Appellant is

required to present separate argument for these issues.         See Pa.R.A.P.

2119(a); Hardy, 918 A.2d at 771. Appellant has waived these issues because

he failed to develop them with any argument in his brief. See Hardy, 918

A.2d at 771.


____________________________________________


Commonwealth v. Gacobano, 65 A.3d 416, 419 (Pa. Super. 2013); 42
Pa.C.S. § 9543.1(f). Therefore, a Frye hearing regarding the accuracy of the
original DNA test results presented at trial is beyond the limited scope of a
motion for DNA testing. See id.; 42 Pa.C.S. § 9543.1; see also Walsh, 125
A.3d at 1252 (holding that claim of trial counsel ineffectiveness regarding DNA
testing is not cognizable in a motion for DNA testing). Counsel cannot be
ineffective for failing to pursue or raise a meritless claim.               See
Commonwealth v. Fears, 86 A.3d 795, 801 (Pa. 2014).

                                          - 20 -
J-S15007-22



      For these reasons, we affirm the PCRA court’s order insofar as it vacated

the appointment of counsel for Appellant, vacate PCRA court’s order denying

Appellant’s motion for DNA testing, and remand for the PCRA court to

determine whether Appellant’s motion has established a prima facie case

demonstrating that DNA testing, assuming exculpatory results, would

establish Appellant’s actual innocence.

      Order affirmed in part and vacated in part. Case remanded for further

proceedings. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                                    - 21 -